Exhibit 10.1



  

 [exh101_pg1.jpg]

 

 

 



 [exh101_pg2.jpg]



 



 

 

 

 [exh101_pg3.jpg]







 

 

 

 [exh101_pg4.jpg]

 

 



 

 

 

[exh101_pg5.jpg] 

 



 

 



FIRST AMENDMENT TO AGREEMENT

 

 

This FIRST AMENDMENT TO AGREEMENT (this "Amendment") is made and entered into as
of the 31st day of July, 2014, by and between LAYTON POINTE, L.C., a Utah
limited liability company ("Seller"), and INLAND REAL ESTATE ACQUISITIONS, INC.,
an Illinois corporation ("Purchaser").

 

Preliminary Statements:

 

The following Preliminary Statements are a material part of this Amendment:

A. Seller and Purchaser entered into that certain letter of intent agreement,
dated as of June 24, 2014 attached hereto as Exhibit A and made a part hereof
(the "Agreement"), relating to certain premises located in Layton, Utah as more
particularly described in the Agreement (the “Property”).

B. Seller and Purchaser desire to amend the terms of the Agreement as set forth
in this Amendment.

NOW, THEREFORE, for and in consideration of the covenants and premises contained
in this Amendment, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged by Seller and Purchaser, Seller
and Purchaser agree as follows:

Agreements:

 

1. Closing Date. Notwithstanding anything to the contrary in the Agreement,
including, but not limited to, Paragraphs 1 and 11 of the Agreement, the closing
date shall be August 4, 2014.

 

2. Defined Terms. All undefined capitalized terms in this Amendment shall have
the same meanings as in the Agreement, unless otherwise defined herein.

 

3. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original. Facsimile or electronic (email)
copies of the signature pages to this Amendment shall be deemed to be originals
for all purposes of this Amendment.

 

4. Effect of Amendment. Except as specifically modified by this Amendment, all
of the terms and conditions of the Agreement remain in full force and effect,
and are hereby ratified and confirmed by Seller and Purchaser. Notwithstanding
the foregoing, in the event there is any conflict between the terms and
provisions of the Agreement and this Amendment, the terms and provisions of this
Amendment shall control.

1

 

 

5. Modifications. This Amendment and the Agreement cannot be modified in any
manner other than by written modification executed by Seller and Purchaser.

 

6. Successors and Assigns. This Amendment is binding upon and inures to the
benefit of Seller and Purchaser and their respective successors and assigns.

 

7. Representations and Warranties. Seller and Purchaser represent and warrant to
each other respectively that they have the requisite power and authority to
enter into this Amendment; that all necessary and appropriate approvals,
authorizations and other steps have been taken to effect the legality of this
Amendment; that the signatories executing this Amendment on behalf of Seller and
Purchaser have been duly authorized and empowered to execute this Amendment on
behalf of Seller and Purchaser, respectively; and that this Amendment is valid
and shall be binding upon and enforceable against Seller and Purchaser and their
respective successors and assigns and shall inure to the benefit of Seller and
Purchaser and their respective successors and assigns.

 

[signature page follows]

 

 

2

 

 

IN WITNESS WHEREOF, Seller and Purchaser have duly executed this Amendment as of
the day and year first written above.

 

  Seller:        

LAYTON POINTE, L.C., a Utah limited liability company,

Eagle Pointe Financial Group, Inc.

              By: /s/ Gary L. Howland   Name: Gary L. Howland   Its: CEO of
Eagle Pointe Financial Group, Inc.               Purchaser:        

INLAND REAL ESTATE ACQUISITIONS, INC.

an Illinois corporation

              By: /s/ Lou Quilici   Name: Lou Quilici   Its: Authorized
Representative

 

3

 

EXHIBIT A

 

JUNE 24, 2014 LETTER AGREEMENT

 

(see attached)

 

 

 

 

 

 

 

4



